  Case 1:20-cv-01254-MN Document 5 Filed 10/02/20 Page 1 of 5 PageID #: 129




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
IN RE: Akorn Inc., et al.
 199SEIU National Benefit Fund, et al.

                                      Appellants,
                                                     Civil Action 20-1254
 v.

 Official Committee of Unsecured Creditors of        Bankruptcy Case No. 20-11177 (KBO)
 Akorn Inc., et al.                                  Bankruptcy BAP No. 20-29

                                         Appellees


      1199SEIU BENEFIT FUNDS, DC47 FUND AND SBA FUND’S DESIGNATION OF
                        ITEMS FOR RECORD ON APPEAL

        Appellants, AFSCME District Council 47 Health and Welfare Fund, 1199SEIU National
Benefit Fund, 1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for
Home Care Workers, 1199SEIU Licensed Practical Nurses Welfare Fund and Sergeants
Benevolent Association Health and Welfare Fund (together, “1199SEIU Benefit Funds”),
AFSCME District Council 47 Health and Welfare Fund (“DC47 Fund”), and Sergeants Benevolent
Association Health and Welfare Fund (“SBA Fund”), by and through their undersigned counsel,
hereby submit their designation of items to be included in the record on appeal, pursuant to Federal
Rule of Bankruptcy Procedure 8009(a), in connection with their appeal from the Order Confirming
the Debtors’ Plan (DI #673), entered by the United States Bankruptcy Court for the District of
Delaware on September 4, 2020. 1199SEIU Benefit Funds, DC47 Fund, and SBA Fund
respectfully represent as follows:

               DESIGNATION OF ITEMS FOR THE RECORD ON APPEAL

  Docket Index No.          Date Filed                         Document Title
 503                      8/20/2020        Objection to Confirmation of Plan Filed by Charles P.
                                           Ehlen
 520                      8/21/2020        IRP Class Claimants’ Objection to Confirmation of
                                           Joint Chapter 11 Plan of Akorn, Inc. and its Debtor
                                           Affiliates
 547                      8/25/2020        Modified Joint Chapter 11 Plan of Akorn, Inc. and its
                                           Debtor Affiliates
 552                      8/25/2020        Provepharm, Inc.’s Objection to Confirmation of the
                                           Joint Chapter 11 Plan of Akorn, Inc. and its Debtor
                                           Affiliates




OMC\4821-0032-9677.v1-10/2/20
     Case 1:20-cv-01254-MN Document 5 Filed 10/02/20 Page 2 of 5 PageID #: 130




    553                    8/25/2020           Objection of 1199SEIU Benefit Funds, DC47 Fund and
                                               SBA Fund to the Debtors’ Motion to Sell (DI #18) and
                                               Confirmation of the Debtors’ Plan (DI #258)1
    560                    8/25/2020           The Official Committee of Unsecured Creditors’
                                               Statement in Support of Akorn’s Plan and Sale Motion
    562                    8/25/2020           Louisiana Department of Revenue’s Objection to
                                               Confirmation of Joint Chapter 11 Plan of Akorn, Inc.
                                               and its Debtor Affiliates
    565                    8/25/2020           Opt-Out Plaintiffs’ Limited Objection to Joint Chapter
                                               11 Plan of Akorn, Inc. and its Debtor Affiliates
    566                    8/25/2020           Objection of Fresenius Kabi AG to the Joint Chapter
                                               11 Plan of Akorn, Inc. and its Debtor Affiliates
    567                    8/25/2020           Limited Objection of Leadiant Biosciences Inc. to
                                               Confirmation of the Debtors’ Joint Chapter 11
                                               Plan
    575                    8/26/2020           Gabelli Funds, LLC’s Limited Objection to
                                               Confirmation of the Modified Joint Chapter 11 Plan of
                                               Akorn, Inc. and its Debtor Affiliates
    582                    8/27/2020           Objection by The United States to the Joint Chapter 11
                                               Plan of Akorn, Inc. and its Debtor Affiliates
    602                    8/28/2020           Gabelli Funds, LLC’s Limited Response to
                                               Confirmation Objections by Provepharm, Inc. and
                                               Fresenius Kabi AG
    605                    8/28/2020           Ad Hoc Group’s Statement in Support of Plan
    608                    8/28/2020           Debtors’ Memorandum of Law in Support of an Order
                                               Confirming the Joint Chapter 11 Plan of Akorn, Inc.
                                               and its Debtor Affiliates
    673                    9/4/2020            Order Confirming the Modified Joint Chapter 11 Plan
                                               of Akorn, Inc. and its Debtor Affiliates


          DESIGNATION OF ADDITIONAL ITEMS FOR THE RECORD ON APPEAL2

    Certified Copy of Bankruptcy Docket for In re: AKORN, INC., et al., Lead Case No. 20-
    11177 (KBO) Jointly Administered
    September 1, 2020 Transcript of Hearing Before the Honorable Karen B. Owens
    September 2, 2020 Transcript of Hearing Before the Honorable Karen B. Owens
    September 3, 2020 Transcript of Hearing Before the Honorable Karen B. Owens
    September 4, 2020 Transcript of Hearing Before the Honorable Karen B. Owens



1
  The Bankruptcy Court entered an Order on September 14, 2020 granting the motion of 1199SEIU Benefit Funds,
DC47 Fund and SBA Fund to file their Objection under seal. Accordingly, the redacted version of the Objection (DI
#613) is being designated at this time, pending the District Court’s ruling on the Motion to Seal.
2
  Bold text indicates items which are currently being submitted as restricted documents, pending the Court’s ruling
on the Motion to Seal.


OMC\4821-0032-9677.v1-10/2/20
  Case 1:20-cv-01254-MN Document 5 Filed 10/02/20 Page 3 of 5 PageID #: 131




                          Exhibits Admitted During 9/1/2020 Sale Hearing
                         (Also Admitted in 9/2/2020 Confirmation Hearing)
  Exhibit No.                        Document Description                     Introduced By
 D49               August 12, 2014 Incremental Facility Joinder Agreement   Debtor
 D50               September 19, 2014 Supplement to the Loan Agreement      Debtor
 D55               11/15/19 Term Loan Pledge Agreement                      Debtor
 D51               Standstill Agreement and First Amendment to Loan         Debtor
                   Agreement
 D52               First Amendment to Standstill Agreement and Second       Debtor
                   Amendment to Loan Agreement
 D53               Second Amendment to Standstill Agreement and Third       Debtor
                   Amendment to Loan Agreement
 D44               Asset Purchase Agreement                                 Debtor
 D26               4.1.4 Estimated Required Overbid and 4.1.5. Required     Debtor
                   Overbid
 D27               UCC Statement ISO of Debtors’ Plan of Reorganization     Debtor
 MDL32             3-21-19 Lender Perspective Summary PJT                   MDL
 D24               November 27, 2018 Letter to Company                      MDL
 D25               December 11, 2018 Follow Up Letter to Company            MDL
 MDL23             5-15-20 Liquidity Bonus Emails                           MDL
 MDL43             Brett Novak Email to Mathew Rosenthal June 2020          MDL
 MDL8              Investor Presentation 4.1.2.3                            MDL
 MDL5              Debtor Application for CARES Tax rebate 4.24.1           MDL
 MDL33             5-31-19 Strategic Alternatives Materials PJT             MDL
 MDL34             12-2-19 Overview of Potential Outcomes PJT               MDL
 MDL38             DI #413 June MOR                                         MDL
 MDL42             DI #615 July MOR                                         MDL
 MDL15             8-6-19 Board Discussion Materials                        MDL
 MDL1              Transcript, July 15 2020 341 Meeting                     MDL
 MDL9              2020 4+8 Forecast 4.15.3                                 MDL
 MDL11             Standstill Fee Summary 4.10.2                            MDL
                     Exhibits Admitted During 9/2/2020 Confirmation Hearing
  Exhibit No.                       Document Description                      Introduced By
 D5                March 8, 2016 Verified Amended Kogut Complaint           Debtor
 D6                September 21, 2018 Verified Second Amended and           Debtor
                   Restated Kogut Complaint
 D7                Third Amended Kogut Petition                             Debtor
 D4                12/12/2019 Kogut Settlement Stipulation; Ex. A Notice    Debtor
                   of Proposed Settlement; Ex. B. Proposed Preliminary
                   Approval Order; Ex. C. Proposed Final Order; Ex. D
                   Charter
 D8                Kogut Settlement: Court Approved Order, January 23,      Debtor
                   2020


OMC\4821-0032-9677.v1-10/2/20
  Case 1:20-cv-01254-MN Document 5 Filed 10/02/20 Page 4 of 5 PageID #: 132




 D33              01/30/2020 Pulchinski Order for Voluntary Dismissal        Debtor
 D32              01/31/2020 Booth Family Trust Order for Voluntary          Debtor
                  Dismissal
 D34              03/04/2020 Trsar and Glaubach Stipulation & Order of       Debtor
                  Dismissal
 D36              In re Akorn, Inc., Data Securities Litigation Complaint    Debtor
 D37              In re Akorn Inc., Data Securities Litigation Stipulation   Debtor
                  and Agreement of Settlement
 D35              03/13/2020 Order & Final Judgment Approving Class          Debtor
                  Action Settlement
 D20              Akorn D&O - Greenwich Insurance Company and SL             Debtor
                  Specialty Insurance Company Primary (Extended) Policy
                  2017-2018
 D3               Akorn 10-K-A for fiscal year ending 12/31/2019             Debtor
 D9               Akorn Primary D&O XL $5M Policy 2019-2021                  MDL
 D10              Akorn D&O 1st Excess $5M xs $5M Berkshire Policy           MDL
                  2019-2021
 D11              Akorn D&O 2nd Excess $5M xs $10M Sompo Policy              MDL
                  2019-2021
 D12              Akorn D&O 3rd Excess $5M xs $15M Euclid Policy             MDL
                  2019-2021
 D13              Akorn D&O Side A XL Policy 2019-2021                       MDL
 D14              Akorn D&O Excess Side A AIG Policy 2019-2020               MDL
 D15              Akorn Crime, Fiduciary Chubb Policy 2019-2020              MDL
 D16              Akorn D&O 1st Excess- Allied World National                MDL
                  Assurance (Extended) Policy 2017-2018
 D17              Akorn D&O - 2nd Excess Endurance American                  MDL
                  Insurance Company (Extended) Policy 2017-2018
 D18              Akorn D&O - 3rd Excess Illinois National Insurance         MDL
                  Company (Extended) Policy 2018-2019
 D19              Akorn D&O - CNA 4th Excess (Extended) Policy 2018-         MDL
                  2019
 D21              Akorn D&O - Illinois National Insurance Company Side       MDL
                  A Edge (Extended - Endorsement #11), August 28, 2017
 D22              Akorn D&O - Illinois National Insurance Company Side       MDL
                  A Edge (Extended - Endorsement # 15), June 1, 2018
 D23              Akorn D&O - Illinois National Insurance Company Side       MDL
                  A Edge (Extended), 2017-2018
 FRE1             Laster 10.1.18 Memorandum Opinion                          MDL
 MDL33            5-31-19 Strategic Alternatives Materials PJT               MDL
 PROVE1           Akorn 10-K-A for fiscal year ending 12/31/2019 full set    Provepharm
 MDL17            Director Compensation History 4.7.5                        MDL
 MDL44            FINAL Redacted Public Derm Complaint                       MDL
 MDL45            MDL DI 379 Transfer Order Finalized                        MDL
 D42              Liquidation Analysis                                       Debtor



OMC\4821-0032-9677.v1-10/2/20
  Case 1:20-cv-01254-MN Document 5 Filed 10/02/20 Page 5 of 5 PageID #: 133




 D28              Voting Declaration                                      Debtor
 D47              Affidavit of Solicitation                               Debtor
 MDL46            Statement of Financial Affairs                          MDL



                                             Respectfully submitted,
Dated: October 2, 2020
       Wilmington, Delaware
                                          By: /s/ Leslie B. Spoltore
                                             Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                             OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                             123 Justison Street, Suite 100
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 238-6947
                                             Facsimile: (302) 655-1092
                                             Email: leslie.spoltore@obermayer.com

                                             -and-

                                             Edmond M. George, Esquire (pro hac pending)
                                             OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                             Centre Square West
                                             1500 Market Street, Suite 3400
                                             Philadelphia, PA 19102
                                             Telephone: (215) 665-3140
                                             Facsimile: (215) 665-3165
                                             Email: Edmond.george@obermayer.com
                                             Counsel to AFSCME District Council 47 Health
                                             and Welfare Fund, 1199SEIU National Benefit
                                             Fund, 1199SEIU Greater New York Benefit Fund,
                                             1199SEIU National Benefit Fund for Home Care
                                             Workers, 1199SEIU Licensed Practical Nurses
                                             Welfare Fund and Sergeants Benevolent
                                             Association Health and Welfare Fund




OMC\4821-0032-9677.v1-10/2/20
